            IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION


ALMA TUTT JENNINGS,                 *
                                    *


        Plaintiff,                  *
                                    *


             V.                     *           CV 119-201

MACY'S CORPORATE SERVICES,
INC.; MACY'S RETAIL HOLDINGS,
INC.; MACY'S.COM, LLC; MACY'S
BACKSTAGE, INC.; and
DEFENDANTS A, B, AND C,

        Defendants.




                               ORDER




    Pursuant to Federal Rule of Civil Procedure 21, Plaintiff and

Defendants jointly move the Court for an             order dismissing
Defendants Macy's Corporate Services, Inc.; Macy's.com, LLC; and
Macy's Backstage, Inc.      Upon due consideration, the Court GRANTS
the motion {Doc. 12).     IT IS HEREBY ORDERED that Macy's Corporate

Services, Inc.; Macy's.com, LLC; and Macy's Backstage, Inc. are

DISMISSED WITHOUT PREJUDICE.      The action shall proceed as to the

remaining defendants.

     ORDER ENTERED at Augusta, Georgia, this          'day of January,
2020.



                                  J. R'^NpALi^ALI/; CHIEF JUDGE
                                  unitedTstates district court
                                  SOUTHERN DISTRICT OF GEORGIA
